In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐1204 
CRAIG A. CHILDRESS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ROGER E. WALKER, JR., et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
           No. 3:12‐cv‐01230‐JPG — J. Phil Gilbert, Judge. 
                     ____________________ 

     ARGUED FEBRUARY 20, 2015 — DECIDED MAY 21, 2015 
                 ____________________ 

    Before RIPPLE, KANNE, and TINDER, Circuit Judges. 
    RIPPLE, Circuit Judge. Craig Childress brought this action 
under 42 U.S.C. § 1983 against numerous administrators and 
individuals affiliated with the Big Muddy River Correctional 
Center (“BMRCC”) in Ina, Illinois. He alleged that those in‐
dividuals  had  violated  his  rights  under  the  Eighth  Amend‐
ment  and  the  Due  Process  Clause  of  the  Fourteenth 
Amendment. Specifically, he claimed that, upon completion 
of a prison‐sponsored reentry program, the program instruc‐
2                                                           No. 14‐1204 

tor delivered a computer disk containing Mr. Childress’s re‐
sume  to  the  property  officer,  who  in  turn  placed  it  in 
Mr. Childress’s property box. 
    Mr. Childress later was discharged on mandatory super‐
vised  release  (“MSR”);  one  of  the  terms  of  his  release  was 
that  he  could  not  possess  any  computer‐related  material. 
Following his release, a routine inspection of his living quar‐
ters  revealed  the  envelope  containing  the  computer  disk, 
and his release was revoked. 
   After  serving  his  extended  sentence,  Mr.  Childress,  act‐
ing  pro  se,  filed  this  action.  The  district  court,  on  initial  re‐
view  under  the  Prison  Litigation  Reform  Act  (“PLRA”),  28 
U.S.C.  § 1915A,  dismissed  the  suit.  On  reconsideration,  the 
court  determined  that  Mr.  Childress  was  not  a  prisoner 
within  the  meaning  of  the  PLRA  but  that  his  action  never‐
theless  should  be  dismissed  on  in  forma  pauperis  review 
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). 
    The  district  court’s  dismissal  of  Mr. Childress’s  com‐
plaint was premature. His complaint set forth sufficient facts 
to proceed against at least one of the defendants. Moreover, 
he  should  have  been  granted  the  opportunity  to  amend  his 
complaint  to  cure  any  deficiencies  in  the  remainder  of  his 
claims. Finally, the district court failed to consider adequate‐
ly  Mr. Childress’s  request  to  recruit  counsel.  For  these  rea‐
sons,  we  reverse  the court’s  judgment  and  remand  the  case 
for further proceedings. 
         
                                        
                                        
No. 14‐1204                                                                         3 

                                                    I 
                                     BACKGROUND1 
                                                    A. 
    While  Mr.  Childress  was  serving  a  sentence  at  BMRCC 
for attempted aggravated sexual assault, he participated in a 
Lifestyle  Redirection  Program.  The  three‐week  program  is 
intended to assist inmates with reentry  into the community 
and with finding employment. Defendant Danalyn Wilson is 
the program instructor. It is the “policy, practice, and proce‐
dure”  of  the  program  to  provide  each  participant  with  a 
hardcopy of the participant’s resume and cover letter and to 
forward a computer disk with those materials to the BMRCC 
property room.2 This practice is known to BMRCC adminis‐
trative  staff.  Consistent  with  this  practice,  when 
Mr. Childress completed the program on August 10, 2010, a 
computer  disk  containing  his  cover  letter  and  resume  was 
sent to the property room to be placed with his other belong‐
ings. 
   Mr.  Childress  was  released  from  custody  on  August  19, 
2010.  One  of  the  conditions  of  his  release  was  that  he  not 
“possess[] … computer  related  items.”3  Upon  his  release, 
                                                 
1 Because Mr. Childress’s complaint was dismissed for failure to state a 

claim, we accept as true all facts alleged in his complaint and all reason‐
able  inferences  therefrom.  See,  e.g.,  Citadel  Grp.  Ltd.  v.  Wash.  Reg’l  Med. 
Ctr.,  692  F.3d  580,  591  (7th  Cir.  2012).  Moreover,  because  his  complaint 
was pro se, we construe it liberally and hold it to less stringent standards 
than pleadings drafted with the assistance of counsel. Erickson v. Pardus, 
551 U.S. 89, 94 (2007). 
2 R.1 at 9. 

3 Id. at 20. 
4                                                        No. 14‐1204 

Mr. Childress  was  provided  with  his  personal  property,  in‐
cluding an envelope that contained the computer disk from 
the  Lifestyle  Redirection  Program.  The  sealed  envelope  did 
not  bear  any  markings  that  indicated  or  suggested  that  it 
contained a computer disk.  
    Fifteen days later, on September 3, 2010, agents of the Il‐
linois  Department  of  Corrections  (“IDOC”)  conducted  an 
inspection of Mr. Childress’s immediate living area. During 
that inspection, they discovered the still unopened envelope 
containing the computer disk from the Lifestyle Redirection 
Program. Mr. Childress was taken into custody for violating 
the  conditions  of  his  release.  He  initially  was  housed  at  the 
Statesville  Correctional  Center  but,  on  November  16,  2010, 
was  transferred  back  to  BMRCC.  When  Mr.  Childress  ar‐
rived at BMRCC, he was greeted by the Assistant Warden of 
Programs,  Ty  Bates,  who  told  Mr.  Childress  that  there  had 
been  two  other  incidents  in  which  inmates  had  been  taken 
back  into  custody  after  follow‐up  inspections  uncovered 
computer  disks  associated  with  prison  programs.  The  fol‐
lowing  month,  Mr.  Childress’s MSR was revoked following 
a hearing. 
        
                                  B. 
    After Mr. Childress served his criminal sentence, he was 
detained  at  the  Treatment  and  Detention  Facility  in  Rush‐
ville,  Illinois,  an  institution  administered  by  the  Illinois  De‐
partment of Human Services to house individuals held pur‐
suant to Illinois’s Sexually Violent Persons Commitment Act, 
725 ILCS 207/1‐99. On December 3, 2012, while at Rushville, 
Mr. Childress filed the present action, alleging that the pris‐
No. 14‐1204                                                                 5 

on  administration’s  practice  of  placing  computer  disks  in 
inmates’ property subjected him to an unnecessary risk of re‐
incarceration  in  violation  of  the  Eighth  Amendment  and  of 
the  Due  Process  Clause  of  the  Fourteenth  Amendment.  He 
named  as  defendants  several  IDOC  directors,  wardens  of 
BMRCC,  and  other  individuals  affiliated  with  the  Lifestyle 
Redirection  Program.4  Mr. Childress  also  filed  a  motion  for 
leave to proceed in forma pauperis and a motion to appoint 
counsel. One week later, Mr. Childress filed a second motion 
for appointment of counsel. 
    On  February  20,  2013,  the  district  court  dismissed 
Mr. Childress’s complaint for failure to state a claim and de‐
nied all  pending motions (including the motions to appoint 
counsel) as moot. The district court explained that it was re‐
quired under the PLRA “to conduct a prompt threshold re‐
view” of the merits of Mr. Childress’s claim.5 In undertaking 
this  analysis,  it  was  unable  to  conclude  that  any  defendant 
knew  that  the  placement  of  the  computer  disk  in 
Mr. Childress’s property would violate the conditions of his 
release.  “At  most,”  the  court  continued,  “Plaintiff’s  allega‐
tions indicate that the placement of the computer disk in his 
property  could  have  been  a  negligent  act.  A  defendant  can 
never be held liable under § 1983 for negligence.”6 Addition‐
                                                 
4  The  IDOC  directors  named  as  defendants  are  S.A.  Godinez, 
Gladyse Taylor, Michael Randle, and Roger Walker; the wardens named 
are  John  Evans,  Robert  Hilliard,  William  Peyton,  and  Ty  Bates;  other 
prison personnel named are Angela Winsor and R. G. Eubanks. Ms. Wil‐
son, the Lifestyle Redirection Program instructor, also is named as a de‐
fendant, but is employed by Rend Lake College, not the BMRCC. 
5 R.7 at 2.

6 Id. at 3. 
6                                                                   No. 14‐1204 

ally, Mr. Childress “had exclusive control over his property 
items  and  could  have  easily  found  the  computer  disk.  In‐
deed, it appears from the complaint that he knew he would 
be given the disk upon completion of the Life Style program, 
since  he  states  that  this  was  the  regular  practice.”7  Further‐
more, even if Ms. Wilson had violated Mr. Childress’s rights 
by giving him the computer disk, the court explained that  
           this  would  not  translate  into  liability  on  the 
           part  of  the  wardens,  IDOC  Directors,  or  other 
           Defendants  in  supervisory  positions.  The  doc‐
           trine  of  respondeat  superior  is  not  applicable  to 
           § 1983 actions; to be held individually liable, a 
           defendant  must be “personally responsible for 
           the deprivation of a constitutional right.”[8] 
The  district  court  therefore  dismissed  Mr.  Childress’s  com‐
plaint  with  prejudice,  indicated  that  the  dismissal  would 
count  as  a  “strike[]”  under  the  provisions  of  28  U.S.C. 
§ 1915(g),  and  ordered  the  clerk  to  close  the  case  and  enter 
judgment  in  favor of  the  defendants.9 It denied the remain‐
ing motions as moot. 
   Mr.  Childress  then  filed  a  motion  seeking  to  alter,  set 
aside,  and  vacate  the  judgment  under  Federal  Rule  of  Civil 
Procedure  59(e).  He  argued  that  he  was  not  a  prisoner  for 
purposes of the PLRA, and that, therefore, the district court 
should  not  have  subjected  his  complaint  to  PLRA  pre‐

                                                 
7 Id. 

8  Id.  at  4  (quoting  Sanville  v.  McCaughtry,  266  F.3d  724,  740  (7th  Cir. 

2001)). 
9 Id. at 5. 
No. 14‐1204                                                         7 

screening. Mr. Childress also maintained that there were er‐
rors in the district court’s substantive analysis and requested 
that he be permitted to amend his complaint. 
    The  district  court  granted  in  part  and  denied  in  part 
Mr. Childress’s motion. The court agreed that Mr. Childress 
was not a prisoner for purposes of the PLRA. Nevertheless, 
because Mr. Childress had sought leave to proceed in forma 
pauperis,  his  complaint  was  subject  to  review  under  28 
U.S.C.  §  1915(e)(2),  which  requires  the  court  to  dismiss  any 
in forma pauperis action that “fails to state a claim on which 
relief  may  be  granted.”  28  U.S.C.  § 1915(e)(2)(B)(ii).  The 
court therefore reexamined the pleadings and found “no er‐
ror in its conclusion that the factual allegations did not indi‐
cate that any Defendant’s conduct rose to the level of uncon‐
stitutional deliberate indifference.”10 
      Mr. Childress filed a timely notice of appeal. 
       
                                                    II 
                                        DISCUSSION 
    On  appeal, with  the assistance of counsel, Mr. Childress 
submits  that  the  district  court  committed  several  errors.  He 
first  maintains  that  his  complaint  did  state  a  claim,  and, 
therefore, it should not have been dismissed under 28 U.S.C. 
§ 1915(e)(2)(B)(ii).  Even  if  his  complaint  were  deficient  in 
some manner, Mr. Childress contends that the district court 
should  have  granted  him  leave  to  amend.  Finally, 



                                                 
10 R.16 at 6. 
8                                                      No. 14‐1204 

Mr. Childress  argues  that  the  district  court  committed  legal 
error in failing to consider his motion to appoint counsel. 
        
                                 A. 
    We  turn  first  to  the  allegations  of  his  complaint. 
Mr. Childress submits that he stated a claim for violations of 
his substantive and procedural due process rights under the 
Fourteenth  Amendment  as  well  as  for  violations  of  the 
Eighth Amendment. 
     Mr.  Childress’s  primary  argument  on  appeal  is  that  the 
defendants’  actions  violated  his  substantive  due  process 
rights.  The  Supreme  Court  has  stated,  however,  that  plain‐
tiffs  should  resort  to  the  substantive  guarantees  of  the  Due 
Process Clause for relief only when there is not “a particular 
Amendment  [that]  provides  an  explicit  textual  source  of 
constitutional protection against a particular sort of govern‐
ment  behavior.”  Cnty.  of  Sacramento  v.  Lewis,  523  U.S.  833, 
842  (1998)  (internal  quotation  marks  omitted);  accord  Arm‐
strong v. Squadrito, 152 F.3d 564, 569 (7th Cir. 1998) (quoting 
Cnty. of Sacramento, 523 U.S. at 842). The Eighth Amendment 
is  the  primary  source  of  constitutional  protection  for  incar‐
cerated individuals. See, e.g., Ingraham v. Wright, 430 U.S. 651, 
664–68  (1977)  (describing  the  history  of  the  Eighth  Amend‐
ment  and  noting  that  “[t]he  primary  purpose  of  [the  Cruel 
and  Unusual  Punishments  Clause]  has  always  been  consid‐
ered, and  properly so,  to be directed at the  method  or kind 
of  punishment  imposed  for  the  violation  of  criminal  stat‐
utes”  (second  alteration  in  original)  (internal  quotation 
marks omitted)). Consequently, we evaluate Mr. Childress’s 
complaint under the standards of the Eighth Amendment. 
No. 14‐1204                                                                   9 

    A plaintiff states a claim for an Eighth Amendment viola‐
tion  if  he  is  detained  in  jail  for  longer  than  he  should  have 
been  due  to  the  deliberate  indifference  of  corrections  offi‐
cials.  See  Burke  v.  Johnston,  452  F.3d  665,  667  (7th  Cir.  2006) 
(observing  that  the  plaintiff’s  allegations  that  “he  was  de‐
tained in jail longer than he should have been due to the ‘de‐
liberate indifference and delay’ of DOC officials,” “if proved, 
would  establish  a  violation  of  Burke’s  Eighth  Amendment 
right to be free from cruel and unusual punishment”); Camp‐
bell  v.  Peters,  256  F.3d  695,  700  (7th  Cir.  2001)  (holding  that 
the  plaintiff’s  allegations  that  he  had  been  imprisoned  too 
long  due  to  the  deliberate  indifference  of  prison  officials 
stated  a  claim  for  a  violation  of  the  Eighth  Amendment). 
Here,  Mr. Childress  maintains  that  the  defendants’  deliber‐
ate indifference resulted in the deprivation of his liberty in‐
terests because the defendants “knew that the conditions of 
his release prohibited him from possessing computer‐related 
materials,  but  that  they  nevertheless  placed,  or  condoned  a 
policy which caused to be placed, a computer disk in his exit 
property in a sealed envelope.”11 
      The State, on behalf of the defendants,12 perceives no er‐
ror  in  the  district  court’s  approach.  It  contends  that  the 
touchstone of deliberate indifference is subjective awareness: 
it  is  not  sufficient  to  allege  that  the  correctional  officers 
should have recognized a risk; rather, they personally must 
have  perceived  and  ignored  the  risk.  In  the  State’s  view, 
                                                 
11 Appellant’s Br. 28 (citations omitted). 

12 Because the district court dismissed the action without any responsive 

pleadings by the defendants, we invited the Attorney General of Illinois 
to  participate  in  the  briefing.  We  thank  the  Attorney  General  for  her 
submission on their behalf. 
10                                                         No. 14‐1204 

there is no evidence, however, that the BMRCC administra‐
tive staff knew of this practice or knew the  potential conse‐
quences  that  it  had  for  Mr.  Childress.  Moreover,  the  State 
continues, there are only two people who personally partici‐
pated  in  the  placement  of  the  computer  disk  in 
Mr. Childress’s possessions: (1) Ms. Wilson, the instructor of 
the Lifestyle Redirection Program, and (2) the BMRCC prop‐
erty‐room  officer—a  nondefendant—who  placed  the  disk 
with  Mr. Childress’s  property.  Mr. Childress  did  not  allege 
that  Ms. Wilson  was  aware  of  the  conditions  of  his  parole; 
therefore,  the  State  concludes,  Ms. Wilson  could  not  have 
known that placing the disk in his possessions put his MSR 
in jeopardy. Accordingly, the State maintains that the district 
court did not err in dismissing Mr. Childress’s complaint. 
    The  State—like  the  district  court—misapprehends  both 
the  bases  for  §  1983  liability  and  the  substance  of  Mr.  Chil‐
dress’s allegations. Although the State and the district court 
are correct that an individual must be personally responsible 
for a constitutional deprivation in order to be liable, personal 
responsibility  is  not  limited  to  those  who  participate  in  the 
offending  act,  here  placing  the  disk  with  Mr. Childress’s 
property. Liability extends to those who, having a duty un‐
der  the  Constitution  to  the  plaintiff,  “‘act[]  or  fail[]  to  act 
with a deliberate or reckless disregard of plaintiff’s constitu‐
tional  rights.’”  Brokaw  v.  Mercer  Cnty.,  235  F.3d  1000,  1012 
(7th Cir. 2000) (quoting Smith v. Rowe, 761 F.2d 360, 369 (7th 
Cir. 1985)). Liability can also attach “’if the conduct causing 
the constitutional deprivation occurs at her direction or with 
her  knowledge  or  consent.’”  Id.  (quoting  Smith,  761  F.2d  at 
369); Black v. Lane, 22 F.3d 1395, 1401 (7th Cir. 1994) (quoting 
same);  see  also  Lewis  v.  Downey,  581  F.3d  467,  472  (7th  Cir. 
2009) (noting, in the context of an excessive force claim, that 
No. 14‐1204                                                             11 

an  officer  is  personally  responsible,  and  thus  liable  under 
§ 1983,  if he knows about another’s constitutional violation, 
has  a  realistic  opportunity  to  prevent  it,  but  deliberately  or 
recklessly  fails  to  do  so);  Fisher  v.  Lovejoy,  414  F.3d  659,  662 
(7th Cir. 2005) (reiterating that “a prison official may be lia‐
ble  ‘only  if  he  knows  that  inmates  face  a  substantial  risk  of 
serious harm and disregards that risk by failing to take rea‐
sonable  measures  to  abate  it’”  (quoting  Farmer  v.  Brennan, 
511 U.S. 825, 847 (1994)). In the case of those responsible for 
setting  policy,  liability  will  result  from  the  institution  of  a 
“policy that, when enforced, causes a constitutional depriva‐
tion.” Brokaw, 235 F.3d at 1013; Butera v. Cottey, 285 F.3d 601, 
605  (7th  Cir.  2002).  Thus,  allegations  that  a  prison  adminis‐
trator  knew  that  the  conditions  of  a  prisoner’s  mandatory 
release  included  a  ban  on  computer‐related  material,  but 
nevertheless instituted, condoned, or willfully turned a blind 
eye  to  a  practice  that  placed  computer‐related  material 
among  prisoners’  possessions,  state  a  claim  for  relief  under 
the Eighth Amendment. 
    These  are  the  precise  allegations  that  Mr.  Childress  sets 
forth in his complaint. He alleges that there is a regular prac‐
tice  of  placing  computer  disks  with  inmates’  property.13 
Moreover, he alleges that prison administrators knew of this 
practice and knew that this practice put at least some recent‐
ly released prisoners in jeopardy of losing their freedom, but 
nevertheless did not alter, change, or otherwise intervene to 
prevent  the  harm.  Specifically,  on  his  return  to  BMRCC  in 
November  2010,  Assistant  Warden  Bates  admitted  to 
                                                 
13 See R.1 at 9 (“The policy, practice, and procedure of said program[’]s 

curriculum  was  to  provide … a  floppy  computer  disk  which  was  for‐
warded to the property room … .”). 
12                                                     No. 14‐1204 

Mr. Childress  that  two  other  inmates  had  been  re‐
incarcerated on the basis of “the same policies, practice, and 
procedures regarding floppy disk[s] associated with institu‐
tional  programs  being  placed  in  the  outgoing  property  of 
inmates by IDOC Employees.”14 
    While  acknowledging  that  these  statements  have  to  be 
accepted as true, the State argues that they “fall far short of 
establishing that Bates or any other defendant disregarded a 
substantial  risk  of  harm  to  Childress.”15  Specifically,  the 
State  maintains  that  they  do  not  establish  that  Assistant 
Warden Bates knew about the practice of the Lifestyle Redi‐
rection  Program  or  that  he  knew  about  the  conditions  of 
Mr. Childress’s release. 
    We cannot accept this argument. To survive dismissal, a 
plaintiff’s complaint “need only ‘give the defendant fair no‐
tice  of  what  the … claim  is  and  the  grounds  upon  which  it 
rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell 
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Specific facts 
are  not  necessary …  .”  Id.  Here,  Mr.  Childress  alerts  Assis‐
tant Warden Bates to his claim and to the basis of that claim: 
Assistant  Warden  Bates,  as  “Assistant  Warden  of  Pro‐
grams,”16 was familiar with the practices of the Lifestyle Re‐
direction Program; he knew that the practices of the Lifestyle 
Redirection  Program,  or  of  similar  programs,  were  causing 
recently released inmates to lose their freedom, but did noth‐
ing to prevent this harm; indeed he “continued to adhere to[] 

                                                 
14 Id. at 10. 

15 Att’y Gen.’s Br. 16. 

16 R.1 at 10.
No. 14‐1204                                                         13 

and follow these same policies, practices, and procedures all 
to the detriment and deprivation of the plaintiff[’]s Constitu‐
tional Rights.”17 These allegations satisfy the notice pleading 
requirement of Federal Rule of Civil Procedure 8(a)(2). 
 
                                                    B. 
    Whether  these  allegations  are  sufficient  to  state  a  claim 
against other members of the BMRCC administrative staff is 
a  question  that  we  need  not  reach  at  this  juncture  because 
we  conclude  that  the  district  court  abused  its  discretion  in 
denying  Mr. Childress  leave  to  amend  his  complaint.  See 
Bausch v. Stryker Corp., 630 F.3d 546, 561 (7th Cir. 2010) (“We 
review  the  district  court’s  denial  of  a  request  to  vacate  the 
judgment and for leave to file an amended complaint under 
an abuse of discretion standard.”). 
    In Luevano v. Wal‐Mart Stores, Inc., 722 F.3d 1014 (7th Cir. 
2013), we held that, when a court dismisses a complaint sua 
sponte  on  in  forma  pauperis  review,  the  court  must  allow 
that  plaintiff  the  same  opportunity  to  amend  his  complaint 
as a fee‐paying plaintiff would have received. See id. at 1022–
23.  We  outlined  the  contours  of  a  plaintiff’s  right  to  amend 
in Bausch. We explained that, 
                  [a]s a general matter, Rule 15 ordinarily 
           requires that leave to amend be granted at least 
           once  when  there  is  a  potentially  curable  prob‐
           lem  with  the  complaint  or  other  pleading.  A 
           plaintiff  is  entitled  to  amend  the  complaint 
           once as a matter of right, Fed. R. Civ. P. 15(a), 
                                                 
17 Id. at 11. 
14                                                         No. 14‐1204 

        and a court should “freely give leave [for a par‐
        ty  to  file  an  amended  complaint]  when  justice 
        so requires.” Fed. R. Civ. P. 15(a)(2). A district 
        court may deny leave to file an amended com‐
        plaint in the case of “undue delay, bad faith or 
        dilatory  motive  on  the  part  of  the  movant,  re‐
        peated  failure  to  cure  deficiencies  by  amend‐
        ments  previously  allowed,  undue  prejudice  to 
        the  opposing  party  by  virtue  of  allowance  of 
        the amendment, [and] futility of amendment.” 
        However, while a court may deny a motion for 
        leave to file an amended complaint, such deni‐
        als  are  disfavored.  As  we  said  in  Foster  [v. 
        DeLuca,  545  F.3d  582,  584  (7th  Cir.  2008)], 
        “[d]istrict  courts  routinely  do  not  terminate  a 
        case at the same time that they grant a defend‐
        ant’s  motion  to  dismiss;  rather,  they  generally 
        dismiss  the  plaintiff’s  complaint  without  prej‐
        udice and give the plaintiff at least one oppor‐
        tunity to amend her complaint.” 
Bausch, 630 F.3d at 562 (second, third, and fifth alterations in 
original)  (citation  omitted);  see  also  Alioto  v.  Town  of  Lisbon, 
651 F.3d 715, 721 (7th Cir. 2011) (“[A] motion to dismiss un‐
der  Rule  12(b)(6)  is  not  a  responsive  pleading  and  so,  if  an 
answer  has  not  been  filed,  a  plaintiff  ordinarily  retains  the 
ability  to  amend  his  complaint  once  as  a  matter  of  right, 
even  after  a  court  grants  a  motion  to  dismiss.”).  Had  the 
court  followed  the  appropriate  course,  therefore,  Mr.  Chil‐
dress  should  have  been  allowed  to  amend  his  complaint 
against  the  remaining  defendants  to  aver  more  specifically 
their knowledge of the practices of the Lifestyle Redirection 
No. 14‐1204                                                            15 

Program  as  well  as  their  knowledge  of  the  conditions  of 
Mr. Childress’s release. 
    Here,  following  the  district  court’s  initial  review  under 
the PLRA, it not only  dismissed the  complaint,  but also en‐
tered judgment against Mr. Childress. “Once final judgment 
has  been  entered  in  a  case,  ‘the  district  court  lacks  jurisdic‐
tion to entertain a motion for leave to amend the complaint 
unless  the  plaintiff  also  moves  for  relief  from  the  judg‐
ment.’”  Foster,  545  F.3d  at  584  (quoting  Camp  v.  Gregory,  67 
F.3d 1286, 1289 (7th Cir. 1995)). 
     We  confronted  a  similar  situation  in  Foster.  There,  as 
here, the district court dismissed the complaint and entered 
judgment  in  favor  of  the  defendants  without  affording  the 
plaintiff the opportunity to amend the complaint. The plain‐
tiff, like Mr. Childress, filed an unsuccessful motion to alter 
the  district  court’s  judgment  under  Federal  Rules  of  Civil 
Procedure  59(e)  and  60(b),  coupled  with  a  motion  for  leave 
to  file  an  amended  complaint.  See  id.  at  583.18  In  evaluating 
the district court’s actions in Foster, we noted that  
                     [r]elief  under  Rules  59(e)  and  60(b)  are 
            extraordinary remedies reserved for the excep‐
            tional case, and “the mere desire to expand al‐
            legations of a dismissed complaint does not, by 
            itself, normally merit lifting the judgment.” Yet 
            the district court left the plaintiff with little re‐
            course … because  it  simultaneously  granted 
            the  defendants’  motion  to  dismiss  and  termi‐
            nated the case. 
                                                 
18 Mr. Childress’s motion invoked only Rule 59(e), and his request to file 

an amended complaint appeared in his Rule 59(e) motion. 
16                                                        No. 14‐1204 

Id. at 584 (citation omitted) (quoting Camp, 67 F.3d at 1290). 
In  Foster,  we  determined  that  the  district  court’s  premature 
dismissal, coupled with its failure to “provide any explana‐
tion for why it denied the motion to amend” constituted an 
abuse of discretion. See id. at 584–85. 
    In  the  present  case,  the  district  court’s  denial  of 
Mr. Childress’s Rule 59(e) motion was not completely bereft 
of explanation. The court acknowledged that it had proceed‐
ed  under  the  incorrect  statute,  but  nevertheless  determined 
that,  applying  the  standards  of  28  U.S.C.  §  1915,  the  same 
result  obtained:  “Having  re‐examined  the  pleadings,  the 
Court finds no error in its conclusion that the factual allega‐
tions  did  not  indicate  that  any  Defendant’s  conduct  rose  to 
the  level  of  unconstitutional  deliberate  indifference.”19  As 
we have demonstrated, however, in its initial assessment of 
Mr. Childress’s  complaint,  the  district  court  read  his  allega‐
tions  too  narrowly  and  also  employed  a  cramped  under‐
standing of the scope of § 1983 liability. The “district court’s 
application of an erroneous view of the law is by definition 
an abuse of discretion.” Am. Civil Liberties Union of Ill. v. Al‐
varez,  679  F.3d  583,  589  (7th  Cir.  2012)  (internal  quotations 
marks omitted). The district court, therefore, abused its dis‐
cretion  in  denying  Mr.  Childress’s  Rule  59  motion,  which 
included his request to file an amended complaint. 
 
                                                    C. 
   Lastly,  we  turn  to  Mr.  Childress’s  claim  that  the  district 
court should have recruited counsel to act on his behalf. On 

                                                 
19 R.16 at 6. 
No. 14‐1204                                                           17 

two  occasions  prior  to  the  district  court’s  dismissal  of  his 
complaint, Mr. Childress asked the court to appoint counsel. 
The district court did not act on those requests, but, instead, 
denied all of Mr. Childress’s remaining motions as moot fol‐
lowing its dismissal of the complaint. 
    Section  1915(e)(1)  of  Title  28  provides  that  “[t]he  court 
may  request  an  attorney  to  represent  any  person  unable  to 
afford  counsel.”  We  recently  reiterated  the  standards  to  be 
applied  by  the  district  court  in  determining  whether  it 
should act under § 1915(e)(1): 
        In  Pruitt  [v.  Mote,  503  F.3d  647  (7th  Cir.  2007) 
        (en banc),] we refined the standards for evalu‐
        ating  whether  to  recruit  counsel.  If  a  plaintiff 
        makes  a  reasonable  attempt  to  secure  counsel, 
        the court must examine “whether the difficulty 
        of the case—factually and legally—exceeds the 
        particular plaintiff’s capacity as a layperson to 
        coherently  present  it.”  Pruitt,  503  F.3d  at  655. 
        This inquiry does not focus solely on the plain‐
        tiff’s  ability  to  try  his  case—it  also  includes 
        other  “tasks  that  normally  attend  litigation” 
        such  as  “evidence  gathering”  and  “preparing 
        and  responding  to  motions.”  Id.  When  ruling 
        on a motion to recruit counsel, the court should 
        take account of all evidence in the record rele‐
        vant to the plaintiff’s capacity to litigate. 
Navejar  v.  Iyiola,  718  F.3d  692,  696  (7th  Cir.  2013)  (per  curi‐
am). There is no question that the court abused its discretion 
in failing to address Mr. Childress’s motion for appointment 
of counsel. We previously have recognized that “[t]he failure 
of the trial court to exercise its discretion at all—in this case, 
18                                                       No. 14‐1204 

in  failing  to  rule  on  appellant’s  request  for  appointment  of 
counsel—constitutes  an  abuse  of  discretion.”  Brown‐Bey  v. 
United States, 720 F.2d 467, 471 (7th Cir. 1983). Moreover, we 
believe  that  Mr.  Childress  was  prejudiced  by  the  district 
court’s failure to recruit counsel. 
    “The  ordinary  remedy  in  this  situation  is  [to]  remand” 
and allow the plaintiff to proceed “with the assistance of re‐
cruited  pro  bono  counsel.”  Pruitt,  503  F.3d  at  650.  Here, 
however,  the  district  court  never  acted  on  Mr.  Childress’s 
motion  for  the  appointment  of  counsel.  Given  that  the  stat‐
ute authorizing the recruitment of counsel requires the exer‐
cise of discretion, see id. at 658, we believe the district court 
should  consider  this  issue  in  the  first  instance.  Moreover,  it 
should  act  on  this  motion  before  giving  Mr.  Childress  an 
opportunity to file an amended complaint. 
    In  considering  whether  to  recruit  counsel  on  behalf  of 
Mr. Childress,  the  district  court  must  undertake,  of  course, 
“the  individualized  analysis  that  Pruitt  requires.”  Navejar, 
718  F.3d  at  697.  Specifically,  the  court  must  consider 
“whether  the  difficulty  of  the  case—factually  and  legally—
exceeds  [Mr. Childress’s]  capacity  as  a  layperson  to  coher‐
ently present it to the judge or jury himself.” Pruitt, 503 F.3d 
at 655. This inquiry must be “a practical one, made in light of 
whatever relevant evidence is available on the question.” Id. 
Such  evidence  may  include  any  physical,  intellectual,  or 
psychological  limitations  the  plaintiff  may  have,  see  id.,  as 
well as the practical problems the plaintiff may encounter in 
gathering evidence from individuals employed by an institu‐
tion in which he is no longer housed, see Navejar, 718 F.3d at 
698. Here, with respect to the latter requirement, the district 
court  must  determine  whether  the  guiding  hand  of  counsel 
No. 14‐1204                                                           19 

is necessary to ensure that the complaint reflects an adequate 
conception of personal liability in § 1983 actions. Specifically, 
the  court  must  determine  whether  Mr.  Childress  can,  from 
the confines of his present institutional situation, adequately 
investigate  and  articulate,  in  accordance  with  established 
practices  of  §  1983  liability,  the  familiarity  of  each  defendant 
with  the  practices  of  the  Lifestyle  Redirection  Program  and 
with  the  conditions  of  mandatory  release  placed  on  offend‐
ers like Mr. Childress. 
                                       
                             Conclusion 
    For  these  reasons,  we  conclude  that  the  district  court 
erred in dismissing Mr. Childress’s initial complaint and en‐
tering judgment in favor of the defendants. We therefore re‐
verse that judgment, with orders to reinstate Mr. Childress’s 
initial complaint, consider his motion to recruit counsel, and 
allow him to file an amended complaint. 
                                   REVERSED AND REMANDED